Citation Nr: 0030453	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-02 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
scars of the left eye and cheek area.

3.  Entitlement to an initial compensable evaluation for a 
scar on the back of the head.

4.  Entitlement to an initial compensable evaluation for 
right frontalis nerve injury (38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000)).

5.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).







REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1971.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC, in pertinent part, granted entitlement to service 
connection for scars of the left eye and cheek area with 
assignment of a noncompensable evaluation, and for a scar at 
the back of the head with assignment of a noncompensable 
evaluation, each effective June 3, 1971.

In January 1999 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
PTSD, and remanded the claim to the M&ROC to consider the 
claim of service connection for PTSD on a de novo basis.

In January 2000 the M&ROC granted entitlement to service 
connection for PTSD with assignment of a 30 percent 
evaluation effective December 11, 1995, and granted 
compensation benefits for right frontalis nerve injury 
pursuant to the provisions of 38 U.S.C.A. § 1151, with 
assignment of a noncompensable evaluation effective April 10, 
1998.

In March 2000 the M&ROC denied entitlement to a TDIU.



REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C.A. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).

However, on November 9, 2000, the President sight H.R. 4864, 
Public Law 106-475 Veterans Claims Assistance Act of 2000 
(November 9, 2000; 114 Stat. 2096) to be codified at 
38 U.S.C.A. § 5103(a).  This law eliminates the well-grounded 
requirement and amplifies the duty to notify and assist.  Its 
enactment, together with that of S. 1042, repeals the 
"McCain Amendment."

The new law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

The Board's review of the evidentiary record discloses that 
sufficiently comprehensive and detailed VA compensation 
examinations of the disabilities at issue are not presently 
of record, and that such examinations to include a definitive 
medical opinion as to whether the veteran is able to work due 
to his service-connected disabilities would materially assist 
in the adjudication of the claimant's appeal.

Service connection has been granted for PTSD, evaluated as 30 
percent disabling; right frontalis nerve injury, residuals of 
a left hand fracture, residual scars of the left eye and 
cheek, and a scar on the back of the head, each evaluated as 
noncompensable.  The combined schedular evaluation is 30 
percent.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues 
currently for appellate review pending a remand of the case 
to the M&ROC for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the M&ROC should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his service-
connected disabilities, and his claimed 
inability to work.  



After obtaining any necessary 
authorization or medical releases, the 
M&ROC should secure and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment reports.

2.  The M&ROC should arrange for a VA 
medical examination(s) by an appropriate 
specialist(s) for the purpose of 
ascertaining the current nature and 
extent of severity of right frontalis 
nerve injury, residuals of a left hand 
injury, residuals scars of the left eye 
and cheek, and a residual scar on the 
back of the head.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact reviewed in 
conjunction with the examination(s).  Any 
further indicated special studies should 
be conducted.  The examiner(s) must be 
requested to express an opinion as to 
whether the service-connected 
disabilities have rendered the veteran 
unable to obtain and retain a 
substantially gainful occupation.  Any 
opinion(s) expressed by the examiner(s) 
must be accompanied by a complete 
rationale.


3.  The M&ROC should arrange for a VA 
special psychiatric examination for the 
purpose of ascertaining the current 
nature and extent of severity of PTSD, 
and whether such disorder by itself or in 
concert with the other service-connected 
disabilities, has rendered the veteran 
unable to obtain and retain substantially 
gainful employment.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was made 
available for review in conjunction with 
the examination.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the examination, 
the examiner should identify all of the 
manifestations of the veteran's PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must be requested to express 
a definitive opinion as to whether PTSD 
by itself, or in combination with the 
other service-connected disabilities, has 
rendered the veteran unable to obtain and 
retain substantially gainful employment.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the claims of entitlement to 
increased evaluations for the 
disabilities at issue with documentation 
of their consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000), and Fenderson v. West, 12 Vet. 
App. 119 (1999), and the claim of 
entitlement to a TDIU with documentation 
of their consideration of 38 C.F.R. 
§ 4.16 (a)(b) (2000).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for scheduled VA examinations may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


